NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SAN CARLOS APACHE 'I‘RIBE,
Plaintiff-Appellan,t,
V.
UNITED STATES,
Defen.dant-Appellee.
2010-5102
Appeal from the United States Court of Federal
Claims in case no. 09-CV-046, Senior Judge Robert H.
Hodges, Jr.
ON MOTION
ORDER
Upon consideration of the motion to withdraw Wi1-
liam P. Horn as principal counsel and be designated as of
counsel for San Carlos Apache Tribe,
IT ls ORDERED THAT:
The motion is granted New principal counsel for San
Carlos Apache Tribe must enter an appearance within 30
days of the date of filing of this 0rder.

SAN CARLOS APACHE TRIBE V. US
_||_ 162|]10
CC.
8
Date
William P. Horn, Esq.
Tamara N. Rountree, Esq.
Steve M. Tit1a, Esq.
2
FoR THE COURT
fs/ J an H0rbaly
J an Horbaly
Clerk
FiLED
us collar 0F APPEALs ron
ms F£osRAi concur
JUL 1 8 2010
mm HonBALv
cum